Zimbra                                                    https://mailjacksonnj.net/h/printmessage?id~l38384&part~24&tz...
Zimbra                                                             clerk@jacksontwpnj.net
Re: Mayor's view of town issues
From : Michael Reina <mikereina@jacksontwpnj.net> Mon, Aug 29, 2016 11:57 AM
Subject : Re: Mayor's view of town issues
To : cherbie6577@yahoo.com
Cc : Robert Nixon
<councilmannixon@jacksontwpnj.net>, Helene
Schlegel <administrator@jacksontwpnj.net>,
Michael Reina <mikereina@jacksontwpnj.net>
Dear Ms. Baker,
Thank you for taking the time to write me. As you requested here is a quick
summary;
As your aware we have strengthened our no knock ordinance which has been said
to be a model for our state. Most recently we have increased surveillance all over
town by utilizing all township employees while they are about the town during their




                                                                                                   Case 3:17-cv-03226-MAS-DEA Document 55-6 Filed 09/06/19 Page 1 of 3 PageID: 1068
working schedules, they were asked that if they see something out of the ordinary
such as increased residential block traffic, construction going on or demolition
containers without permits visible in residential windows to say something. We have
made the following requests to the Chief of Police, enforce the unauthorized use of
outside neighborhood patrols, hiring more special police officers that can be used as
park and recreation security during high traffic times as well as assisting code
enforcement during high volume requests, and with the heroin epidemic that has
taken a grip on Jackson for a number of all drug overdose deaths and Narcan
recoveries. I will be joining Ocean County Prosecutor Joseph Coronato in his war on
opiate use and the loss of life that accompanies it. There is now a residential trailer
ban ordinance going for a second reading that once voted on and passed will no
longer allow the use of trailers (co-joined or single use and not longer than 20 feet
in length) being used as "temporary permanent outdoor use structures" (and other
backdoor zoning approved uses), we are once again requesting that the office of
Zoning revisit and not to allow non permanent structures to be placed in front
yards, and we are looking at the issue regarding the use of ERUV wires and their
placement within the public ROW. These newly proposed bans and restrictions
coming up will not only strengthen Jackson township zoning and codes as well but
will make it even harder for those who may want to challenge them somewhere
down the road. We have been trying to acquire more code enforcement officers to
keep up with the increased volume that the department has been experiencing.
These are just a few things that we are currently on top of. Naturally we have legal
1 of 3                                                                                                10/16/2017, 4: 13 PM
TWP003429
Zimbra                                                 https://mail.jacksonnj.net'h/printmessage?id~J38384&part:cc24&tz...
counsel looking into everything of what we can and cannot do.
First I have to ask you, have you notified the Zoning or Code Compliance Officer
about the illegal zoning? If not can you identify to me the illegal zoning that is
happening so that I may bring these examples to the Zoning and Code Compliance
officers attention if you chose not to. Also if you could explain panic peddling to me
I would appreciate that because I am not aware of what that is. Third and last is
blockbusting. While some rumor mongers may say that we are not looking into the
alleged blockbusting tactics being used in Jackson I have to say that is just not true.
Myself, the administration and the entire Council continue to look into this through
the eyes of code enforcement, the zoning office and legal channels. We have also
sent numerous complaints up to higher authorities so that they can review the
allegations and posted information that we receive as well. The township does not
just stand by and allow any illegal activity to knowingly occur in Jackson Township
and everyone knows that I stand firm on that. If someone you know or may have
personal knowledge of this being done then it's time for those individuals to go and




                                                                                                   Case 3:17-cv-03226-MAS-DEA Document 55-6 Filed 09/06/19 Page 2 of 3 PageID: 1069
make a formal complaint to the DOJ citing blockbusting and or any alleged
corruption within the township and then let the law do their jobs.
Maintaining a healthy and safe quality is job one for us, while some may say that
is not enough I encourage all to help by participating and producing ideas that will
help us become even better prepared as we grow. My public record and all that I
have supported and signed into law is available to all via our website, there you will
find meeting minutes, code amendments, zoning laws, and plethora of past and
present ordinances and resolutions. Just recently Council President Nixon responded
to you addressing certain issues saying what I would have said had he not. As a
point of information, the Council President and myself constantly discuss issues that
can or could possibly change the quality of life for Jackson residents and as a team
we continue to advance ways for the betterment of Jackson. The Council President
also noted what I have been saying from the very beginning and that is that we
look before we jump into anything. When others compare us to other towns or even
another state we have remained steadfast with our responses and that is, we will
not do a knee jerk reaction every time someone mentions "well another town/state
did this" before we look at that particular issue a full 360 degrees and what if
any legal ramifications wait for us down the road should we implement it. Realizing
of course that our residents may view things differently we understand that not
everything may be crystal clear to everyone or addressed in what they would
consider a timely fashion. And we do realize they may misunderstand the delay
necessary to consider all implications as inaction. We also are in charge and keep in
mind of the township's finances so a large class action lawsuit is not something that
we will just allow to happen because people feel we are not acting fast enough.
Respectfully,
2 of3                                                                                                 10/16/2017, 4:13 PM
TWP003430
Zimbra                                               https ://mail.jacksonnj .net/h/printrnessage'id~ 13 83 84&partcc24&tz ...
Michael Reina
Mayor
Jackson Township
95 West Veterans Highway
Jackson NJ 08527
Office 732-928-1200 ext.1211
Fax 732-928-2613
mikereina@jacksontwpnj.net
CONFIDENTIALITY NOTICE: This electronic message contains information from
the Jackson Township Mayors office. This e-mail and any files attached may
contain confidential information that is legally privileged. If you are
not the intended recipient, or a person responsible for delivering it, you
are hereby notified that any DISCLOSURE, COPYING, DISTRIBUTION or use of
any of the information contained in or attached to this transmission is
STRICTLY PROHIBITED. If you have received this transmission in error,




                                                                                                   Case 3:17-cv-03226-MAS-DEA Document 55-6 Filed 09/06/19 Page 3 of 3 PageID: 1070
please forward same to sender and destroy the original transmission and
its attachments without reading or saving in any manner.
From: "cherie baker" <cherbie6577@yahoo.com>
To: "Michael Reina" <mikereina@jacksontwpnj.net>
Sent: Sunday, August 28, 2016 11:13:39 AM
Subject: Mayor's view of town issues
Good morning, as I look at my neighborhood along with various other neighborhood
in the area panic selling I was wondering what the mayors though were on
everything that is happening in our town. We have blockbusting taking place, illegal
zoning happening, panic peddling. What is your take on what's happening in this
town and have you done anything to help the situation? I would like to know where
you see our town in five years, if you could maybe paint a picture in my mind,
especially the east side of town I would greatly appreciate it. Thank you for your
time,
Cherie Baker
And an email response would be perfect. I do not need to call or meet with you.
Thank you
Sent from Yahoo Mail on Android
3 of3                                                                                                   10/16/2017, 4:13 PM
TWP003431
